Citation Nr: 1543193	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and an increased rating in excess of 50 percent from October 28, 2010.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran was previously granted entitlement to a total disability rating based upon individual unemployability (TDIU), effective October 28, 2010. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA PTSD examination was in February 2011.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination, the Veteran's representative has submitted an August 2015 statement seemingly asserting that the Veteran is unemployable as a result of his PTSD, thus suggesting a worsening of his condition.  The Board notes that the August 2015 statement references an October 2010 treatment note, which was before the Veteran's most recent examination.  In addition, the Board notes that treatment notes from the Worcester Vet Center around the time of the Veteran's February 2011 VA examination document symptoms and GAF scores which are somewhat inconsistent with the February 2011 examination.  This includes a GAF score as low as 30, which is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Thus, due to the August 2015 statement alleging a worsening of the Veteran's condition, and the somewhat conflicting medical evidence of record, the Board finds that a new VA examination is necessary in order to properly adjudicate the Veteran's appeal.

In addition,  a review of the Veterans Appeals Control and Locator System (VACOLS) shows that a VA Form 9 was received in January 2010, subsequent to the November 2009 Statement of the Case (SOC).  However, this document does not appear to have been associated with the claims file.  Additionally, there is no document of record with that date, or any date, that could be construed as a timely Form 9 Substantive Appeal.  Thus, the RO should take appropriate steps to obtain the Form 9.

Accordingly, the case is REMANDED for the following action:

1.  The records indicates that the May 2015 Supplemental Statement of the Case which was mailed to the Veteran was returned as undeliverable.  Please take appropriate steps to verify the Veteran's address.

2.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that a VA Form 9 was received on January 20, 2010, however, it is not associated with the claims file.

Take the appropriate steps to obtain the Veteran's Form 9 Substantive Appeal and associate it and any attached documents with the file.  The Board notes that VACOLS indicates that the Form 9 was received in January 2010. However, the search should not be restricted to January 2010.

If unable to obtain the Form 9 Substantive Appeal, please contact the Veteran and representative and ask if they have a copy of the Form 9.

3.  Contact the Veteran and request that he identify any additional medical treatment he has received for his PTSD.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records and records from the Vet Center.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD. A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment. All opinions must be supported by a complete rationale in a typewritten report.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


 

